 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    MICHAEL R. SPENGLER,                  ) Case No. CV 19-5577-DOC (SP)
                                            )
12                          Plaintiff,      )
                                            )
13                    v.                    )       ORDER OF DISMISSAL
                                            )
14    DEPUTY RAMBO, et al.,                 )
                                            )
15                          Defendants.     )
                                            )
16
17         On June 26, 2019, plaintiff Michael R. Spengler initiated this action by filing
18 a civil rights complaint. Plaintiff did not pay the $350 filing fee, but did file a
19 request to proceed without prepayment of filing fees or in forma pauperis (“IFP
20 request”).
21         On July 8, 2019, the Court denied plaintiff’s IFP request. The Court further
22 ordered that plaintiff shall pay the filing fees in full within 30 days or this case will
23 be dismissed. More than 30 days have now passed, and plaintiff has not paid the
24 filing fee owed.
25 //
26 //
27
28
 1         IT IS THEREFORE ORDERED that this case is DISMISSED. No further
 2 filings shall be accepted under this case number.
 3
 4
           August 29
 5 DATED: _______________, 2019
 6                                        __________________________________
 7                                        HONORABLE DAVID O. CARTER
                                          UNITED STATES DISTRICT JUDGE
 8
     Presented by:
 9
10
     ___________________________________
11             SHERI PYM
     UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          2
